 

Exhibit 10.5

 

BUSINESS FINANCING MODIFICATION AGREEMENT

 

This Business Financing Modification Agreement is entered into as of October 3,
2014, by and between TSS, Inc., Innovative Power Systems, Inc., and VTC, L.L.C.
(individually a “Borrower”, and collectively, “Borrower” or “Borrowers”) and
Bridge Bank, National Association (“Lender”).

 

1.            DESCRIPTION OF EXISTING INDEBTEDNESS: Among other indebtedness
which may be owing by Borrower to Lender, Borrower is indebted to Lender
pursuant to, among other documents, a Business Financing Agreement, dated May
21, 2013, by and between Borrower and Lender, as may be amended from time to
time (the “Business Financing Agreement”). Capitalized terms used without
definition herein shall have the meanings assigned to them in the Business
Financing Agreement.

 

Hereinafter, all indebtedness owing by Borrower to Lender shall be referred to
as the “Indebtedness” and the Business Financing Agreement and any and all other
documents executed by Borrower in favor of Lender shall be referred to as the
“Existing Documents.”

 

2.CONSENT TO SALE OF SPECIFIC RECEIVABLES.

 

Lender hereby consents to Borrower’s sale of certain Receivables owed to
Borrower from the Account Debtor Dell Inc. and its various subsidiaries and
affiliates (collectively, the “Dell Receivables”) to Citibank, N.A. or its
branches, subsidiaries and affiliates (“Citibank”), in accordance with the terms
of that certain Supplier Agreement between Citibank and Borrower (the “Citibank
Agreement”); provided that (i) this consent does not extend to any other consent
to the sale of assets or Receivables, and (ii) this consent does not constitute
a course of conduct consenting to any other sale of assets or Receivables.

 

Lender’s consent to the above mentioned sale of Dell Receivables is subject to
satisfaction of the following conditions: (i) the consummation of the sale of
Dell Receivables is on substantially the terms and conditions set forth in the
above mentioned Citibank Agreement, a copy of which has been furnished to
Lender, and (ii) the entire proceeds from the sale of the Dell Receivables are
deposited into Borrower’s cash collateral account maintained with Lender.

 

Upon consummation of the sale of Dell Receivables, Lender shall automatically,
without requirement of any further action, be deemed to fully release its lien
on and security interest in the Dell Receivables sold as described in and
transferred pursuant to the Citibank Agreement.

 

3.DESCRIPTION OF CHANGE IN TERMS.

 

A.Modification(s) to the Business Financing Agreement.

 

1)Paragraphs (i), (j) and (m) of the defined term “Eligible Receivable” under
Section 12.1, entitled “Definitions”, are hereby amended in their entirety to
read as follows:

 

(i)The Account Debtor on the Receivable is not any of the following: (1) Dell
Inc. or any of its various subsidiaries and affiliates (collectively, “Dell”),
(2) an employee, Affiliate, parent or subsidiary of Borrower, or an entity which
has common officers or directors with Borrower; (3) the U.S. government or any
agency or department of the U.S. government unless Borrower complies with the
procedures in the Federal Assignment of Claims Act of 1940 (41 U.S.C. §15) with
respect to the Receivable, and the underlying contract expressly provides that
neither the U.S. government nor any agency or department thereof shall have the
right of set-off against Borrower; (4) any person or entity located in a foreign
country other than Canada unless Lender approves of such international account
in Lender’s sole discretion, or (5) an Account Debtor as to which 35% or more of
the aggregate dollar amount of all outstanding Receivables owing from such
Account Debtor have not been paid within 90 days from invoice date.

 

1

 

 

(j)The Receivable is not in default (a Receivable will be considered in default
if any of the following occur: (i) the Receivable is not paid within 90 days
from its invoice date; (ii) the Account Debtor obligated upon the Receivable
suspends business, makes a general assignment for the benefit of creditors, or
fails to pay its debts generally as they come due; or (iii) any petition is
filed by or against the Account Debtor obligated upon the Receivable under any
bankruptcy law or any other law or laws for the relief of debtors.

 

(m)The Receivable is not that portion of Receivables due from an Account Debtor
which is in excess of 35% of the applicable Borrower’s aggregate dollar amount
of all outstanding Receivables.

 

4.           CONSISTENT CHANGES. The Existing Documents are each hereby amended
wherever necessary to reflect the changes described above.

 

5.           INTENTIONALLY OMITTED.

 

6.           NO DEFENSES OF BORROWER/GENERAL RELEASE. Borrower agrees that, as
of this date, it has no defenses against the obligations to pay any amounts
under the Indebtedness. Each of Borrower and Guarantor (each, a “Releasing
Party”) acknowledges that Lender would not enter into this Business Financing
Modification Agreement without Releasing Party’s assurance that it has no claims
against Lender or any of Lender’s officers, directors, employees or agents.
Except for the obligations arising hereafter under this Business Financing
Modification Agreement, each Releasing Party releases Lender, and each of
Lender’s and entity’s officers, directors and employees from any known or
unknown claims that Releasing Party now has against Lender of any nature,
including any claims that Releasing Party, its successors, counsel, and advisors
may in the future discover they would have now had if they had known facts not
now known to them, whether founded in contract, in tort or pursuant to any other
theory of liability, including but not limited to any claims arising out of or
related to the Agreement or the transactions contemplated thereby. Releasing
Party waives the provisions of California Civil Code section 1542, which states:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

The provisions, waivers and releases set forth in this section are binding upon
each Releasing Party and its shareholders, agents, employees, assigns and
successors in interest. The provisions, waivers and releases of this section
shall inure to the benefit of Lender and its agents, employees, officers,
directors, assigns and successors in interest. The provisions of this section
shall survive payment in full of the Obligations, full performance of all the
terms of this Business Financing Modification Agreement and the Agreement,
and/or Lender’s actions to exercise any remedy available under the Agreement or
otherwise.

 

7.           CONTINUING VALIDITY. Borrower understands and agrees that in
modifying the existing Indebtedness, Lender is relying upon Borrower’s
representations, warranties, and agreements, as set forth in the Existing
Documents. Except as expressly modified pursuant to this Business Financing
Modification Agreement, the terms of the Existing Documents remain unchanged and
in full force and effect. Lender’s agreement to modifications to the existing
Indebtedness pursuant to this Business Financing Modification Agreement in no
way shall obligate Lender to make any future modifications to the Indebtedness.
Nothing in this Business Financing Modification Agreement shall constitute a
satisfaction of the Indebtedness. It is the intention of Lender and Borrower to
retain as liable parties all makers and endorsers of Existing Documents, unless
the party is expressly released by Lender in writing. No maker, endorser, or
guarantor will be released by virtue of this Business Financing Modification
Agreement. The terms of this paragraph apply not only to this Business Financing
Modification Agreement, but also to any subsequent Business Financing
modification agreements.

 

2

 

 

8.           INTENTIONALLY OMITTED.

 

9.           NOTICE OF FINAL AGREEMENT. BY SIGNING THIS DOCUMENT EACH PARTY
REPRESENTS AND AGREES THAT: (A) THIS WRITTEN AGREEMENT REPRESENTS THE FINAL
AGREEMENT BETWEEN THE PARTIES, (B) THERE ARE NO UNWRITTEN ORAL AGREEMENTS
BETWEEN THE PARTIES, AND (C) THIS WRITTEN AGREEMENT MAY NOT BE CONTRADICTED BY
EVIDENCE OF ANY PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR
UNDERSTANDINGS OF THE PARTIES.

 

10.           COUNTERSIGNATURE. This Business Financing Modification Agreement
shall become effective only when executed by Lender, Borrower, and Guarantors.

 

BORROWER: LENDER:     TSS, INC. BRIDGE BANK, NATIONAL ASSOCIATION     By: /s/
ANTHONY ANGELINI   By: /s/ Mila Kyriacon               Name:  ANTHONY ANGELINI  
Name:  Mila Kyriacon               Title: CEO   Title: Relationship Manager    
  INNOVATIVE POWER SYSTEMS, INC.       By: /s/ ANTHONY ANGELINI            
Name:  ANTHONY ANGELINI             Title: PRESIDENT         VTC, L.L.C      
By: /s/ ANTHONY ANGELINI             Name:  ANTHONY ANGELINI             Title:
CHAIRMAN    

 

3

 

 

Guarantor consents to the modifications to the Indebtedness pursuant to this
Business Financing Modification Agreement, hereby ratifies the provisions of the
Guaranty and confirms that all provisions of that document are in full force and
effect.

 

GUARANTOR:       TOTAL SITE SOLUTIONS ARIZONA, LLC       By: /s/ ANTHONY
ANGELINI             Name:  ANTHONY ANGELINI             Title: MANGER   Date:
October 3, 2014     VORTECH, L.L.C       By: /s/ ANTHONY ANGELINI            
Name:  ANTHONY ANGELINI             Title: CHAIRMAN   Date: October 3, 2014    
ALLETAG BUILDERS, INC.       By: /s/ ANTHONY ANGELINI             Name:  ANTHONY
ANGELINI             Title: PRESIDENT   Date: October 3, 2014

 

4

 